Citation Nr: 1129816	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  06-04 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain prior to July 28, 2008.

2.  Entitlement to a rating excess of 40 percent for lumbosacral strain since July 28, 2008. 

3.  Entitlement to a total disability rating due to individual unemployability (TDIU), to include on an extraschedular basis. 
 

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from January 1975 to September 1976. 

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York.  In pertinent part of that rating decision, the RO continued a 20 percent rating for lumbosacral strain, which had been awarded in a July 2004 rating decision, effective February 13, 2004.  

In January 2010, the Board remanded the matters on for additional development, to include providing the Veteran with a VA examination to determine the nature and severity of his disability.  Based on the findings from a February 2010 VA examination, the Appeals Management Center (AMC) increased the assigned evaluation for the Veteran's lumbosacral strain to 40 percent, effective July 28, 2008 and it denied an award of TDIU.  Since the rating for the lumbar spine disability remains less than the maximum available schedular benefits awardable, the increased rating claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As discussed in the REMAND portion of the decision below, the Board does not find that the AMC complied with its January 2010 remand directives with respect to the Veteran's claim for TDIU; the matter is REMANDED to the RO via the AMC, in Washington, DC.


FINDING OF FACT

During the entire appellate period, the Veteran's lumbosacral strain disability was manifest by limitation of forward flexion of less than 30 degrees; it was not manifested by ankylosis, favorable or unfavorable, of the thoracolumbar spine or of the entire spine or by incapacitating episodes of intervertebral disc syndrome (IVDS) requiring bed rest prescribed by a physician. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, and no higher, for lumbosacral strain, prior to July 28, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Codes 5237, 5242, 5243 (2004-2008).

2.  The criteria for a rating in excess of 40 percent for lumbosacral strain, since July 28, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Codes 5237, 5242, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010), was signed into law on November 9, 2000. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008).

VA's notice requirements also apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). In rating/TDIU cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before an initial decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20.  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  The Court also had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008) vacated in part by Vazquez-Flores v. Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  In the latter case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).

Collectively, in a March 2004 pre-rating letter and February 2005, March 2006 and January 2010 post-rating letters, VA provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for an increased rating and for a TDIU, as well as what information and evidence must be submitted by him, and what information and evidence would be obtained by VA, consistent with the statutory and regulatory requirements and the holdings in Dingess and Vazquez-Flores I and II.  Further, in the December 2005 statement of the case (SOC), the RO set forth criteria for higher ratings for the Veteran's lumbosacral strain and readjudicated the claim, which is sufficient under Dingess.  On remand, the increased rating claim was readjudicated in a March 2011 supplemental SOC (SSOC) and the TDIU was denied in a March 2011 rating decision.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The Board also finds that all relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  The evidence of record includes the Veteran's service treatment records, available VA and private medical records, and statements from the Veteran addressing the severity of his disability.  The Veteran was afforded VA examinations in May 2004, December 2008 and December 2010.  The examinations, along with the other evidence of record, are fully adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand and that the record is sufficient for rating purposes.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). Under these circumstances, the Board concludes that the Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Rating

The Veteran seeks higher ratings for his lumbosacral spine disability.  

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found; this practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lumbosacral spine disability has been rated as 20 percent disabling prior to July 28, 2008, and as 40 percent disabling thereafter based on the General Rating Formula for Diseases and Injuries of the Spine, under Diagnostic Code 5237.  See 38 C.F.R. § 4.71a. 

The Rating Schedule mandates that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  38 C.F.R. § 4.71a.

Under this formula, a 20 percent disability rating is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

A 40 percent disability rating is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5).  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary 86 (28th Ed. 1994).

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  

The Board must also consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The criteria for IVDS also potentially apply.  Under the current rating criteria, IVDS is evaluated by one of two alternative methods.  First, the disability could be rated on the basis of the total duration of incapacitating episodes over the previous 12 months as discussed above.  Alternatively, IVDS could be rated by combining under 38 C.F.R. § 4.25 separate evaluations for its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The specific formula for IVDS provides: If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted.  Note (1) to the rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Here, none of the evidence of record shows that the Veteran has had any incapacitating episodes requiring bed rest 

prescribed by a physician as described under 38 C.F.R. § 4.71a, for IVDS.  Therefore, the Board will not consider these criteria any further. 

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Here, a review of the claims file shows that during the appeal period the Veteran was afforded three VA examinations in conjunction with his increased rating claim.  In addition, the record contains records of VA and private treatment received throughout the period under appeal, most of which pertain to other disorders.

A March 2004 private treatment records shows that the Veteran has no scoliosis or kyphosis, or excessive lordosis of the lumbar spine.  Forward flexion was to 50 degrees and side bending to the right and the left was to 10 degrees.  Reflexes were 2+ and symmetric.  The Veteran had good sensation to light touch and pin prick.  He had no other heat, redness, swelling or other palpable abnormalities.  He walked with a heel/heel and toe/toe gait, bearing weight evenly on both extremities.  Straight-leg testing was negative, bilaterally.  The impression included lumbar degenerative disc.

In a May 2004, VA examination report, the Veteran had forward flexion of 30 degrees with a combined range of motion of the thoracolumbar spine of 150 degrees.  There was no evidence of additional limitation of motion due to fatigue, weakness, lack of endurance, or incoordination on repetitive motion.  There was evidence of tenderness, but the Veteran's gait and posture were evaluated as normal.  The Veteran did not report any bowel or bladder dysfunction associated with his low back disability.  X-ray film revealed degenerative disc disease.  

At a December 2008 VA examination, the severity of the Veteran's lumbosacral spine disability was evaluated in conjunction with a claim for entitlement to service connection for a cervical spine disorder as secondary to the service-connected lumbosacral spine disability.  That examination report shows that the Veteran had forward flexion of 30 degrees, when pain began, and a combined range of motion of the thoracolumbar spine of 105 degrees, when pain began.  There was no evidence of additional limitation of motion beyond the measurements shown where pain began, even with repetitive motion.  There was no objective evidence of muscle spasms, atrophy, guarding, painful motion, weakness or tenderness on examination.  The Veteran's gait and posture were evaluated as normal.  Neurological examination revealed decreased motor and sensory deficit in his right lower extremity, and the examiner noted nerve involvement of the right great toe and the medial aspect of the right foot.  The Veteran did not report any bowel or bladder dysfunction associated with his lumbar spine disability

The Veteran's lumbosacral spine disability was most recently evaluated by VA in February 2010, pursuant to the Board's January 2010 remand directives.  In its January 2010 remand, the Board instructed VA to provide the Veteran with an examination to determine the nature and severity of his current disability due to lumbosacral strain, including any neurologic impairment.  The examiner also was to provide an opinion on whether the symptomatology associated with the Veteran's current degenerative disc disease/IVDS was associated with his service connected-lumbosacral strain. 

The February 2010 VA examination report shows that the Veteran complained of pain and numbness in his back and left leg.  It was noted that previous x-rays revealed degenerative disc disease at the L4-L5 and L5-S1 levels.  It was noted that the Veteran used a cane for assistance in ambulation and he had difficulty standing, sitting, and walking for periods of time.  The Veteran reported that he avoids climbing stairs, bending, kneeling, squatting and stooping.  He also reported he had problems with his balance, but he denied any bowel or bladder problems.  

On physical examination, the Veteran walked with a limp and he had difficulty removing his clothing for examination, but he was able to get on and off the examination table with relative ease and he could turn from side to side with ease.  Examination of spine revealed no gross deformities, and there was no evidence of any increased scoliosis or kyphosis.  There was tenderness on palpation.  The examiner observed that the Veteran's range of motion of the thoracolumbar spine was "virtually nil," his forward flexion of the thoracolumbar spine was "possibly only to a few degrees," and rotation was limited "significantly to the point where it is not measurable."  The examiner noted that the Veteran complained of pain with all motion, but there was no objective evidence of pain.  Neurologic examination revealed that the Veteran had hypoalgesia of the left lower extremity.  The examiner noted that any attempt at motor function caused the Veteran too much back discomfort, and it could not be evaluated.  It was noted that there was evidence of decreased deep tendon flexion of the lower extremities of (+1). 

The February 2010 VA examiner diagnosed the Veteran with degenerative intervertebral disc disease of the lumbar spine, and he found that there was no evidence of radiculopathy or radicular irritation, or any other neurologic disturbance in the lower extremities.  The examiner opined that the hypoalgesia of the left lower extremity was secondary to "symptom magnification" rather than due to any significant findings beyond the symptomatic complaints.  The examiner noted that the Veteran's reported symptoms were inconsistent for such a diagnosis as there was no evidence of any reflex changes of either lower extremity to be consistent with a diagnosis of hypoalgesia.  The examiner also found that the Veteran exhibited "nonphysicologic findings" on examination.  

As explained below, prior to July 28, 2008, the evidence of record shows that the signs and symptoms of the Veteran's disability generally met the criteria reflected by 40 percent disability rating.  At no point does the evidence of record show symptomatology that depicts the criteria for the next higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Since the evidence of record from the date of the claim for an increased rating reflects symptomatology that warrants a 40 percent rating, and no higher, the current "staged ratings" are not warranted.  

During the entire period under appeal, the Veteran's lumbosacral spine disability generally has been manifested by forward flexion limited to 30 degrees or less without any evidence of ankylosis.  The only exception is a March 2004 private treatment record.  The Veteran has no scoliosis or kyphosis, or excessive lordosis of the lumbar spine.  This symptomatology supports the criteria associated with a 40 percent rating under Diagnostic Codes 5237, 5242, 5243.  38 C.F.R. § 4.71a.

The Board finds that the record does not show that, even with consideration of DeLuca, the Veteran's disability due to his service-connected lumbosacral spine disability meets the criteria for a rating in excess of 40 percent at any point during the period under appeal.  For a higher rating under the general formula, symptoms more closely approximating unfavorable ankylosis must be shown.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.

Ankylosis, in particular, unfavorable ankylosis, has not been shown.  The most recent medical evidence contained in the February 2010 VA examination does not show a finding of ankylosis (favorable or unfavorable).  The Board acknowledges that the February 2010 VA examiner found that the Veteran had significant limitation of motion in his thoracolumbar spine to the point where it was "virtually nil" and there was only possible "few degrees" of forward flexion,  and rotation was not measurable.  In this regard, the examiner also observed that the Veteran was able to rotate his spine with ease upon his first climbing onto the examining table.  It is clearly apparent that the Veteran has some degree of motion in his spine, and his symptomatology does not more closely approximate the criteria for the next higher rather-e.g., unfavorable ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Based on objective testing and his ability to get on and off the examination table with relative ease and to turn from side to side with ease, it was clear to the February 2010 VA examiner that the Veteran was magnifying the severity of his subjective responses during range of motion testing.

The Board has considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine whether an increased evaluation may be warranted.  While recognizing that the Veteran has complaints of pain and such pain reduces any motion of the lumbar spine, the VA examiner found no objective evidence to support the level of pain reported by the Veteran.  Moreover, in any event, the Veteran's symptomatology at most would only reflect favorable ankylosis, contemplated by the 40 percent rating currently in effect.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The Board has also considered whether any separate rating could be awarded for neurologic impairment associated with the lumbar spine disability.   Although the Veteran has complained about numbness and radiating pain in the lower extremities, the February 2010 VA examiner concluded that there was no objective evidence of radiculopathy or radicular irritation, or any other neurologic disturbance in the lower extremities.  With respect to the Veteran's complaints, the examiner felt that the reported symptoms were inconsistent with the objective medical evidence.  The diagnosis of hypoalgesia in the left lower extremity was considered secondary to "symptom magnification" rather than due to any significant findings beyond the symptomatic complaints.  

While the Veteran is competent to report symptoms of numbness and radiating pain, the Board does not find his reports credible.  And although the report of the December 2008 VA examination shows decreased motor and sensory impairment, the Board places greater probative weight on the conclusions of the February 2010 VA examiner's finding that the Veteran's lumbosacral spine disability does not have a neurologic component or radiculopathy and that the symptoms are not related to his lumbar spine disability.  Therefore, a separate rating for neurologic deficits is not warranted.

Furthermore, separate ratings for bowel or bladder dysfunction are not warranted because they have not been reported by the Veteran.  On the most recent examination, the Veteran denied any symptoms of bowel or bladder dysfunction.  

As shown above, unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine warrants 50 and 100 percent ratings, respectively.  To date, the evidence is devoid of such findings.  Therefore, a higher schedular evaluation on this basis is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.

Also considered by the Board is whether the Veteran's lumbosacral spine disability warrants referral for extraschedular consideration.  The above determinations are based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  There is no showing that the Veteran's lumbosacral strain reflects so exceptional or unusual a disability picture as to warrant the assignment of an evaluation higher than the rating already assigned on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  There is no indication that any of this disability results in marked interference with employment beyond that contemplated in the assigned evaluation for the period under consideration.  Moreover, he has not been hospitalized because of his low back disability, during the pendency of this appeal, so as to otherwise render impractical the application of the regular schedular standards.  Accordingly, referral for extraschedular consideration is not warranted at this time, as the current symptoms are contemplated by the schedular rating already assigned.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence of evidence of such factors, the Board is not required to remand the claim for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Thus, the Board finds that a preponderance of the evidence is against a rating in excess of 40 percent, to include referral for extraschedular consideration, during the appeal period. 


ORDER

Entitlement to a rating of 40 percent, and no higher, for lumbosacral strain prior to July 28, 2008, is granted, subject to the legal authority governing the payment of compensation benefits. 

Entitlement to a rating in excess of 40 percent for lumbosacral strain since July 28, 2008, is denied. 



REMAND 

The Veteran seeks entitlement to a TDIU.  He asserts that he has not been able to work since 1998 due to the severity of his service-connected lumbar spine disability.  As noted above, in its July 2010 remand, the Board instructed VA to provide the Veteran with a VA examination to evaluate the severity of the Veteran's lumbosacral strain.  The Board also instructed VA to ask the examiner to provide an opinion on whether the severity of the Veteran's service-connected disabilities precluded him from securing and maintaining a substantially gainful occupation.  The examiner failed to do so, and unfortunately, another remand is required in this case. 

The Board emphasizes that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Typically, where the schedular rating is less than total, a TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  Here, the Veteran's combined disability rating does not meet the schedular criteria.  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2010).

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friskier v. Brown, 7 Vet. App. 294 (1995), citing Beatty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friskier, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect a veteran's service-connected disability has on the ability to work.  Friskier, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010); Beatty, 6 Vet. App. at 537 and Obvert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the case is REMANDED for the following actions:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional VA and private medical records for evaluation and treatment of his service-connected aphakia of the left eye and lumbosacral spine disability.  After obtaining any appropriate authorizations for release of medical information, obtain relevant records from each healthcare provider the Veteran identifies.  The records sought must include any relevant records of VA or private treatment created or updated after the most recent medical evidence associated with the claims folder.  Advise the Veteran that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to VA.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

2.  After completion of 1 above, send the claims file to an appropriate physician to give provide a medical opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent or greater probability) that his service-connected lumbosacral spine disability and aphakia of the left eye, either alone or together, renders the Veteran unable to secure or follow a substantially gainful occupation.  If the answer is yes, the examiner to indicate the date of onset.  In so doing, the examiner should discuss the Veteran's education and employment history/experience.  An examination should be scheduled only if deemed necessary by the examining physician.  

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. If any requested medical opinion cannot be given, the physician should state the reason(s) why.  

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested action, and any additional notice and development deemed warranted, readjudicate the TDIU claim, to include consideration of referral for an extraschedular rating pursuant to the provisions of 38 C.F.R. § 4.16(b).  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an SSOC, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


